Case 1:21-cv-01116-TWP-DLP Document 1-12 Filed 05/03/21 Page 1 of 3 PageID #: 83




                             AP Response
                                 Exhibit 10
Case 1:21-cv-01116-TWP-DLP Document 1-12 Filed 05/03/21 Page 2 of 3 PageID #: 84




 March 1, 2021

 VIA E-MAIL

 Mr. James Bopp, Jr.
 The Bopp Law Firm, PC
 The National Building
 1 South Sixth Street
 Terre Haute, Indiana 47807-3510
 jboppjr@aol.com

 Re:     Response to Your Letter to The Associated Press

 Dear Mr. Bopp,

 I write on behalf of The Associated Press (“AP”) in response to your letter of February 19, 2021.

 Your letter asserts that a March 18, 2019, news article published by the AP, Police question
 authenticity of nonprofit’s fundraising, contained false and defamatory allegations regarding
 your client, the National Police Association (“NPA”).

 The AP takes seriously its reputation for accuracy and integrity, and we have reviewed the
 concerns raised in your letter with those principles in mind. Having undertaken that review,
 however, we respectfully disagree that the AP article contains any errors, and we do not intend to
 issue a retraction.

 The AP story was based upon a news article first published by The Indianapolis Star (the
 “IndyStar”).1 You provided us with a copy of the complaint letter that you sent to the IndyStar.
 We have also seen the response sent to you by counsel for the IndyStar.

 We agree with the response from the IndyStar, and we incorporate herein the arguments raised in
 their letter. The AP article accurately describes the official actions taken by law enforcement in
 this matter—i.e., the warnings to local communities raising concerns about the fundraising
 practices of your client. It concerns a matter of significant public concern and is plainly
 protected under Indiana law. See, e.g., Journal Gazette Co. v. Bandido’s Inc., 712 N.E.2d 446,

 1
  Briggs & Martin, This Indianapolis charity says it helps police. Police chiefs say it’s a scam, IndyStar
 (Mar. 17, 2019), https://www.indystar.com/story/news/investigations/2019/03/17/national-police-
 association-says-its-helping-police-chiefs-say-its-scam/3144585002/.

                                                                                                             1

                                                                                              Exhibit 10
Case 1:21-cv-01116-TWP-DLP Document 1-12 Filed 05/03/21 Page 3 of 3 PageID #: 85




 452 (Ind. 1999) (adopting the actual malice standard for all matters of public or general concern);
 Restatement (Second) of Torts § 611 (protecting fair and accurate reporting on official
 government statements and proceedings).

 Notably, you do not argue the AP article inaccurately described the statements and actions taken
 by the public agencies described therein. Rather, you claim that three of the police departments
 cited in the article have since “retracted statements forming the basis of the article.” We disagree
 with your characterization of those “retracted statements”; in any event, such subsequent factual
 developments, even if true, are irrelevant for purposes of addressing defamation liability for the
 AP article. See Journal-Gazette Co., 712 N.E.2d at 462 (plaintiff “must show that the
 [publisher] was aware of the inaccuracy at the time of publication”) (emphasis added); see also
 IndyStar Response Letter, at 5–6 (listing cases showing uniform acceptance of single-publication
 rule).

 We are confident that any legal claims asserted against the AP article would be dismissed under
 Indiana’s anti-SLAPP statute, which entitles a successful defendant to recovery of attorney’s
 fees.

 I mention the above not to be argumentative but to give you a sense of our view of the article, as
 well as the overwhelming weight of legal authority that exists to protect it. I appreciate that your
 client disagrees with the criticisms aimed at it by the law enforcement agencies cited in the
 article, but we see no basis for correcting or retracting the AP article.

 As with the IndyStar, we do not wish to litigate this issue, but if forced to do so, we will defend
 ourselves vigorously.

 Kind regards,


 /s/ Brian Barrett




                                                                                                       2

                                                                                        Exhibit 10
